DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 21-40 is withdrawn in view of the newly discovered reference(s) to Kuwahara (US 2014/0236565 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara (US 2014/0236565).
Claims 21 and 36
Kuwahara discloses a memory device (fig. 2; par. 0050, memory unit 112) storing executable instructions that, in response to execution by a processor (par. 0029, processing unit), cause the processor to perform operations comprising: 
obtaining base model data via a data acquisition device from a base model 
data source (fig. 2; par. 0050, a simulator control device 11 includes an image generating unit 111a 
and a memory unit 112 for storing model information), the base model data providing three-
 (par. 0051, the image generating unit generates a virtual image of a robot 30 (data source) and surrounding equipment based on model information 112a and control point information 112b; the model information includes graphic information; fig. 3A; par. 0056, the displayed virtual image 35 includes a virtual robot 30’ (base model) obtained by imaging the actual robot 30, the virtual image 35 includes a control point and an operation handle capable of operating three dimensional coordinate axes);
generating a representation of the 3D image data that is spatially manipulable (par. 0056, a 3D virtual image of a robot is obtained; par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30); and 
in response to receiving augmentation data from a model control unit, updating the representation of the 3D image data to reflect an operational characteristic of the industrial automation equipment (par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30; par. 0010, a robot simulator including a generating unit for generating a virtual image that includes a virtual robot obtained by imaging an actual robot having at least one axis and an operation handle capable of operating 3D coordinate axes having a control point of the virtual robot as the origin).
Claims 22, 30 and 37
Kuwahara discloses the base model data defines a spatial relationship between 
the data acquisition device and the base model data source (figs. 3A and 3C; par. 0077, an extension direction of a guide line GL may be changed to an arbitrary direction depending on the 
shape of a work space or the position of the surrounding equipment; fig. 5A; par. 0098, XYZ coordinate 
; and 
the representation of the 3D image data is spatially manipulable based on movement of the data acquisition device relative to the base model data source (figs. 3A-3D and 4; par. 0052 and 0069, the image generating unit generates a virtual image which includes an operation handle capable of operating 3D coordinate axes having the control point as the origin).
Claims 23, 31 and 38
Kuwahara discloses updating the representation of the 3D image data to reflect an operational characteristic includes depicting an animated display of functional operation of the industrial automation equipment (par. 0030, the simulator control device outputs to the display unit a virtual image of the robot obtained by simulating the motion of the robot based on an operator’s operation performed through the operation unit; figs. 8A-8C; par. 0131, illustration of a simulation operation where the operation handle H5 for an elbow angular motion is operated).
Claims 24
Kuwahara discloses the data acquisition device includes a camera integrated into a computing device including the processor (par. 0052, an image generating unit for outputting a generated virtual image of a robot).
Claims 25 and 32
Kuwahara discloses the model control unit is external to the computing device; 
and the augmentation data is received via a communication interface of the computing device (figs. 1-2; par. 0028, a robot system including a robot simulator 10, a robot control 
device 20 and a robot 30; par. 0029, a simulator control device 11 is a controller which controls the entire 
robot simulator 10).
Claim 26
Kuwahara discloses storing executable instructions that, in response to execution by the processor, cause the processor to perform operations further comprising: in response to receiving user input via a user interface of the computing device, further updating the representation of the 3D image data to reflect another operational characteristic of the industrial automation equipment (par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30; par. 0010, a robot simulator including a generating unit for generating a virtual image that includes a virtual robot obtained by imaging an actual robot having at least one axis and an operation handle capable of operating 3D coordinate axes having a control point of the virtual robot as the origin; par. 0036, a teaching data storage unit 14 is connected to the robot control device 20 that is a controller for controlling the actual operation of the robot 30; fig. 3A; par. 0078, by operating various operation handles H1-H5 through the operation unit 13, an operator applies a simulation instruction for making the virtual robot 30’ in the virtual image 35 perform a simulation operation).
Claims 27, 34 and 40
Kuwahara discloses further updating the representation of the 3D image data in response to the receiving the user input includes: transmitting a signal 
representing the user input to the model control unit via the communication interface; receiving additional augmentation data from the model control unit 
based on the signal; and further updating the representation of the 3D image data based on the additional augmentation data (par. 0036, a teaching data storage unit 14 is connected to the robot control device 20 that is a controller for controlling the actual operation of the 
Claims 28 and 35
Kuwahara discloses the model control unit is internal to the computing device; and the augmentation data is received from the model control unit responsive to user input received via a user interface of the computing device (par. 0030, a simulator control device 11 outputs to the display unit 12 a virtual image of the robot 30 obtained by simulating the motion of the robot 30 based on an operator’s operation performed through the operation unit 13; fig. 3A; par. 0070, indications for the operation handles may be used, the indications may be distinguished by using different colors and sizes so that the indications can be distinguished from one another; par. 0078, by operating various operation handles H1-H5 through the operation unit 13, an operator applies a simulation instruction for making the virtual robot 30’ in the virtual image 35 perform a simulation operation).
Claim 29
Kuwahara discloses a system comprising: a computing device including: a graphical display (figs. 1 and 2; par. 0032, a computing device having a display unit 12); 
an optical data acquisition interface (par. 0053, an image generating unit 111a outputs a generated virtual image to a display control unit 111b which controls the display unit 12 to display the virtual image received from the image generating unit);
a processor (par. 0029, processing unit) configured to: 

from a base model data source (fig. 2; par. 0050, a simulator control device 11 includes an image generating unit 111a and a memory unit 112 for storing model information), the base model data providing three- dimensional (3D) image data for industrial automation equipment (par. 0051, the image generating unit generates a virtual image of a robot 30 (data source) and surrounding equipment based on model information 112a and control point information 112b; the model information includes graphic information; fig. 3A; par. 0056, the displayed virtual image 35 includes a virtual robot 30’ (base model) obtained by imaging the actual robot 30, the virtual image 35 includes a control point and an operation handle capable of operating three dimensional coordinate axes); 
generate, on the graphical display, a representation of the 3D image data that is spatially manipulable (par. 0056, a 3D virtual image of a robot is obtained; par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30); and 
	in response to receiving augmentation data from a model control unit, update the representation of the 3D image data to reflect an operational 
characteristic of the industrial automation equipment (par. par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30; par. 0010, a robot simulator including a generating unit for generating a virtual image that includes a virtual robot obtained by imaging an actual robot having at least one axis and an operation handle capable of operating 3D coordinate axes having a control point of the virtual robot as the origin).
Claim 33
Kuwahara discloses the computing device further includes a user interface (figs. 
; and wherein the processor is further configured to update the representation of the 3D image data in response to receiving user input via the user interface (par. 0030, the simulator control device 11 outputs a virtual image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30; par. 0010, a robot simulator including a generating unit for generating a virtual image that includes a virtual robot obtained by imaging an actual robot having at least one axis and an operation handle capable of operating 3D coordinate axes having a control point of the virtual robot as the origin; par. 0036, a teaching data storage unit 14 is connected to the robot control device 20 that is a controller for controlling the actual operation of the robot 30; fig. 3A; par. 0078, by operating various operation handles H1-H5 through the operation unit 13, an operator applies a simulation instruction for making the virtual robot 30’ in the virtual image 35 perform a simulation operation).
Claim 39
Kuwahara discloses updating the representation of the 3D image data in response to receiving user input (par. 0030, the simulator control device 11 outputs a virtual 
image of the robot to the display unit; the virtual image is obtained by simulating the motion of the robot 30; par. 0010, a robot simulator including a generating unit for generating a virtual image that includes a virtual robot obtained by imaging an actual robot having at least one axis and an operation handle capable of operating 3D coordinate axes having a control point of the virtual robot as the origin; par. 0036, a teaching data storage unit 14 is connected to the robot control device 20 that is a controller for controlling the actual operation of the robot 30; fig. 3A; par. 0078, by operating various operation handles H1-H5 through the operation unit 13, an operator applies a simulation instruction for making the virtual robot 30’ in the virtual image 35 perform a simulation operation) via a touchscreen user interface, the touchscreen user interface comprising the graphical display device (par. 0159, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization 
where this application or proceeding is assigned is 571-273-8300.





/XIOMARA L BAUTISTA/             Primary Examiner, Art Unit 2171                                                                                                                                                                                           








April 08, 2021